Citation Nr: 1452794	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  08-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served in the Army and Air Force Reserves, and has verified active duty from January 25 to June 15, 1991, February 2003 to June 2004, and September 2004 to July 2005. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2006 rating decision of the Veterans Administration (VA) Regional Office (RO) in Montgomery, Alabama, which, among other things, denied the Veteran's claim for service connection for hypertension.  The Veteran disagreed and perfected an appeal.  In May 2011, the Veteran and her representative presented testimony in support of her claim at a hearing at the RO before a local hearing officer.  In January 2012, the Veteran and her representative presented testimony in support of her claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are included in the Veteran's VA claims folder.

In April 2012, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in April 2012 the Board remanded the Veteran's claims of entitlement to service connection for gastroesophageal reflux disease (GERD) and small hiatal hernia as well as a right fifth finger injury.  In a January 2013 rating decision, the Appeals Management Center (AMC) granted these claims.  In view of the foregoing, the service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).




FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension did not manifest in and is not related to her first period of active service and did not manifest to a compensable degree within one year of discharge from the first period of active service.  

2.  There is clear and unmistakable evidence both that the Veteran's hypertension pre-existed her second and third periods of active service, and that the disability did not undergo an increase in severity during either period of active service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6 , 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records as well as a VA opinion as to the etiology of the Veteran's hypertension.  Pursuant to the Board's remand instructions, outstanding treatment records were obtained and associated with the claims folder, and a VA opinion was obtained as to the etiology of the Veteran's hypertension.  In a December 2012 supplemental statement of the case (SSOC), this claim was readjudicated.    

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through October 2005 and March 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element. These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a) ; 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and obtained a VA medical opinion in connection with the claim decided on appeal, a report of which is of record.  The opinion is based on a review of the history and a rationale was provided which is sufficient to allow the Board to render an informed determination.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) .  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge identified the issue on appeal, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including an examination.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) ; and no prejudice has been identified in the conduct of the Board hearing.

The Board also notes that in remanding the Veteran's claim in April 2012, the AOJ was to contact the Veteran in order to obtain information as to outstanding treatment records.  After contacting the Veteran via an April 2012 letter regarding treatment including from Fort Rucker, the Veteran responded with records from Fort Rucker.  She also provided a May 2012 statement in which she indicated that while she had some additional treatment at Fort Rucker, there was not "anything of importance in that information."  Therefore, although the record reflects that some treatment records from Fort Rucker were obtained as directed by the Board in the April 2012 remand, the Board may proceed with adjudication of the Veteran's claim without all treatment records from Fort Rucker as the Veteran has indicated that such treatment records from this facility would not be relevant to her claim.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) .

Service connection for hypertension

The Veteran has contended that her hypertension was aggravated during the periods of active duty between February 2003 to June 2004, and September 2004 and July 2005.  See for example January 2012 hearing transcript at pages 6-7.  She has stated, and the record shows, that she was diagnosed with hypertension prior to the period of active duty.  The Veteran contends that her hypertension was aggravated by eating meals with high sodium content, such as MRE's and TV dinners, on active duty; and/or, by NASID medications taken on active duty.  She contends that she had blood pressure readings that exceeded those taken prior to the period of active duty.  The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Pertinent legal criteria

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110 , 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2014). 

Service connection may also be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110 , 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309 (2014).  However, presumptive periods do not apply to active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, and as will be discussed in greater detail below, the Veteran's hypertension pre-existed her second and third periods of active service, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's first period of active military service from January to June 1991. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 ; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

First period of active service from January 1991 to June 1991

The record does not reflect medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until September 1993.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to element (1), the competent and probative evidence of record documents a diagnosis of hypertension.  See, e.g., the November 2012 VA examination report.  Element (1) is therefore satisfied.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that her hypertension manifested during her first period of military service, the Board finds that the competent and probative evidence of record outweigh these contentions.  Crucially, her service treatment records indicate no suggestion of treatment for hypertension from her first period of active service.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of hypertension or CVA dating back to the first period of active service is in September 1993.  This is more than year after her separation from her first period of active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms she experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's reported history of hypertension since her first period of service is outweighed by the objective evidence of record which does not show that hypertension was noted during the first period of service.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of hypertension or symptomatology attributed therewith during the Veteran's first period of active service.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed hypertension and her first period of active military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past, has presented no clinical evidence of a nexus between her hypertension and her first period of active military service.  The Board finds that the Veteran as a lay person is not competent to opine on matters such as the etiology of her current hypertension.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  Continuity of symptomatology is not shown as there is no indication that hypertension was noted during the first period of active service and the first postservice evidence of complaint of, or treatment for this disability is in September 1993.  This was more than one year after the Veteran left her first period of active service in June 1991.  

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

To the extent that the Veteran reported to the 2012 examiner that she had hypertension since 1990, the Board finds that the presumption of soundness is not rebutted with respect to the first period of service.  There is no indication that she had hypertension when she entered active duty in January 1991 and the evidence of record is not clear and unmistakable that she had pre-existing hypertension.  In this regard, the Veteran testified during the Board hearing that hypertension began sometime in the 1990s but she did not know the exact date.  See Board hearing transcript, p. 3.  

Second and third periods of active service from February 2003 to June 2004 and from September 2004 to July 2005

In this case, the Veteran's September 1993 Annual Medical Certificate examination associated with a period of Reserve duty reveals that she was treated for hypertension which was mild and controlled with medication.   

The Court has held that the presumption of soundness is not effective unless there is evidence of an examination prior to the period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The Veteran had a pre-deployment assessment in February 2003 contemporaneous in time to entering active duty at which time it was noted that her blood pressure was controlled.  The Board observes there is no evidence the Veteran underwent an examination prior to her period of active duty she served between September 2004 and July 2005.  However, the September 1993 diagnosis of hypertension goes beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the Board concludes that the evidence clearly and unmistakably shows that hypertension pre-existed the Veteran's second and third periods of active military service.  Accordingly, the first prong of the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Moreover, it is clear and unmistakable that the Veteran's hypertension was not permanently aggravated during these periods of active service.

As discussed above, the Veteran has contended that her hypertension was aggravated during the periods of active duty between February 2003 to June 2004, and September 2004 and July 2005 because she ate meals with high sodium content, such as MRE's and TV dinners, on active duty; and/or, by NASID medications taken on active duty.  

The Board notes that the Veteran's available service treatment records during her second and third periods of active service do not document complaints of or treatment for hypertension.  However, the Veteran is competent to attest to eating meals high in sodium and taking medication.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, she is competent to report eating meals high in sodium and taking medication.  The Board considers her statements regarding eating meals high in sodium and taking medication to be credible and consistent with her military service.

However, in the present case, the record shows that the Veteran's preexisting hypertension did not permanently increase in severity during either the second or third period of active service.  

In this regard, there is only one medical opinion of record which addresses the matter of aggravation.  Specifically, the Veteran was afforded a VA examination in November 2012.  Pertinently, the VA examiner noted the Veteran's report of being diagnosed with hypertension in the 1990s and her use of medication for treatment.  After examination of the Veteran and consideration of her medical history, the VA examiner concluded that the Veteran's hypertension was not aggravated during either her second or third periods of active service.  The examiner's rationale for his conclusion was based on his review of the Veteran's medical history which included the following blood pressure readings from her second and third periods of active service:

5/13/03: 128/80
8/2/03: 153/96
9/17/03: 130/70
10/28/03: 126/84
12/15/03: 144/93
1/20/04: 162/88
2/6/04: 142/98
4/7/04: 124/84
7/28/04: 113/64
11/18/04: 142/92
3/22/05: 143/87 
6/1/05: 128/92

Crucially, the VA examiner found these blood pressure readings to be controlled.  The November 2012 VA examination report was based upon review of the record and analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].  

In addition, a June 2005 service treatment record noted the Veteran's report that when she is comfortable her blood pressure is 130s to highest 138 systolic and diastolic 88 to 92.  However, she did report that her blood pressure was elevated when she had discomfort in her elbows.  Nevertheless, the Board notes that upon VA examination in January 2006, the Veteran's blood pressure readings were 130/84 and 134/80.  Moreover, treatment records dated in August 2005, shortly after discharge from the second period of active duty, indicated that her blood pressure was 120/74 and 107/63.  While the Veteran testified at the RO that there was an increase in her blood pressure in 2004 and her medications were increased, the blood pressure readings shortly after discharge from service clearly and unmistakably show that hypertension was not permanently aggravated during the second and third periods of active service.  While she did have readings as noted above that were as high as 162/88 and 153/96, and the Veteran reported readings when she was comfortable that were as high as 138 systolic during active service and diastolic to 92, the readings shown shortly after discharge were significantly lower.  
  
In light of the foregoing, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's hypertension did not permanently increase in severity during either her second or third period of active service.  The Veteran's assertions that her blood pressure increased during active duty and blood pressure medication had to be increased are competent.  She testified before the Board that she had systolic readings of 145, 150 and diastolic readings of 110 or 120 on active duty in 2004.  However, as discussed above, the blood pressure readings shortly after discharge from service clearly and unmistakably show that hypertension was not permanently aggravated during either her second or third period of service.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


